14 So. 3d 218 (2009)
Eddie Lee STEADMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. SC08-2469.
Supreme Court of Florida.
July 9, 2009.
*219 James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Tenth Judicial Circuit, Bartow, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, and Susan M. Shanahan, Assistant Attorney General, Tampa, FL, for Respondent.
PER CURIAM.
We have for review Steadman v. State, 997 So. 2d 417 (Fla. 2d DCA 2008) (table), in which the Second District Court of Appeal cited as authority its decision in Gisi v. State, 948 So. 2d 816 (Fla. 2d DCA 2007), quashed, 4 So. 3d 613 (Fla.2009). At the time the Second District issued its Steadman decision, Gisi was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla.1981).
We stayed proceedings in this case pending our disposition of State v. Rabedeau, 2 So. 3d 191 (Fla.2009) (disapproving the Second District's Gisi decision), and Gisi v. State, 4 So. 3d 613 (Fla.2009) (quashing the Second District's Gisi decision). We then issued an order directing respondent in the present case to show cause why we should not accept jurisdiction, quash the Second District's underlying Steadman decision and remand for reconsideration in light of our decisions in Rabedeau and Gisi. Upon considering respondent's response, and petitioner's reply thereto, we have determined to so proceed.
We accordingly accept jurisdiction and grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the Second District for reconsideration upon application of this Court's decisions in Rabedeau and Gisi.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.